UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4388



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DARREN OLIVER ROBINSON, a/k/a Stretch, a/k/a
Desaun Talib Bethel,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-04-52)


Submitted:   January 30, 2008          Decided:     February 12, 2008


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Jacqueline A. Hallinan, HALLINAN LAW OFFICES, PLLC, Charleston,
West Virginia, for Appellant.    Sharon L. Potter, United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darren Oliver Robinson pled guilty, pursuant to a written

plea agreement, to possession with intent to distribute cocaine

base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2000).          He

was sentenced to 202 months’ imprisonment.       Robinson’s counsel has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), concluding there are no meritorious issues for appeal, but

raising as potential issues (1) whether Robinson’s trial counsel

was ineffective by failing to investigate Robinson’s criminal

history; (2) whether Robinson’s trial counsel was ineffective by

failing to preserve an argument under United States v. Booker, 543

U.S. 220 (2005); and (3) whether Robinson was denied due process by

sentencing guidelines that provide for sentencing disparity of a

100:1 ratio of crack to powder cocaine.         Robinson was advised of

his right to file a pro se supplemental brief, but has not done so.

The Government filed a responding brief invoking the waiver of

appellate rights in Robinson’s plea agreement and arguing his

ineffective   assistance   claims   are   not   appropriate   for   direct

review.

          This court reviews the validity of a waiver de novo,

United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000), and will

uphold a waiver of appellate rights if the waiver is valid and the

issue being appealed is covered by the waiver.         United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).       A waiver is valid if the


                                - 2 -
defendant’s agreement to the waiver was knowing and voluntary.

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992); United

States v. Wessells, 936 F.2d 165, 167 (4th Cir. 1991).         Generally,

if a district court fully questions a defendant regarding his

waiver of appellate rights during the Fed. R. Crim. P. 11 colloquy,

the waiver is valid.     Wessells, 936 F.2d at 167-68.

             Here, according to the terms of his plea agreement,

Robinson waived “the right to appeal any sentence which is within

the maximum provided in the statute of conviction or [] the manner

in which that sentence was determined on any ground whatever,

including those grounds set forth in Title 18, United States Code,

Section 3742.”     Robinson’s sentence of 202 months is within the

statutory maximum of twenty years.             21 U.S.C. § 841(b)(1)(C)

(2000). Notably, Robinson does not attack the validity of his plea

agreement or waiver of appellate rights.           At Robinson’s Rule 11

hearing, the district court conducted a thorough colloquy with

Robinson and specifically questioned him on two separate occasions

about whether he understood he was waiving his right to appeal his

sentence.     The district court properly concluded that Robinson’s

plea was freely and voluntarily made and accepted his plea.              As

Robinson knowingly and voluntarily waived his right to appeal his

sentence and as his sentencing claim falls squarely within the

terms   of   his   appellate   waiver,    we   dismiss   Robinson’s   claim

pertaining to sentencing.


                                  - 3 -
           Turning to the remaining Anders claims, Robinson’s claims

of   ineffective   assistance      of   counsel   must     be   brought   in   a

collateral proceeding under 28 U.S.C. § 2255 (2000) unless it

conclusively appears from the face of the record that his counsel

was ineffective.      See United States v. DeFusco, 949 F.2d 114,

120-21 (4th Cir. 1991).      Because the record does not conclusively

establish that trial counsel was ineffective, Robinson’s claims are

not cognizable on direct appeal.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                     We

therefore affirm the district court’s judgment with respect to all

issues outside the scope of the waiver.           This court requires that

counsel inform Robinson, in writing, of the right to petition the

Supreme Court of the United States for further review. If Robinson

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Robinson.            We dispense with

oral   argument    because   the    facts   and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART



                                    - 4 -